SCHWARTZ, Chief Judge.
The proposed amendment to the Master Plan approved by the County Commission to obviate Village of Key Biscayne v. Dade County, 627 So.2d 1180 (Fla. 3d DCA 1993), review denied, 639 So.2d 976 (Fla.1994) is invalid on its face because it does not comply with the mandatory requirement of section 163.3177(6)(a), Florida Statutes (1995) that any comprehensive plan or amendment include “specific standards for the density or intensity of use.” On this basis — whether or not the amendment complies with rules of the Department of Community Affairs, which to the extent that they permit non-compliance with the statutory requirement are themselves invalid, see § 163.3177(10)(e), Fla. Stat. (1995); Greyhound Lines, Inc. v. Yarborough, 275 So.2d 1 (Fla.1973); Department of Natural Resources v. Wingfield Dev. Co., 581 So.2d 193 (Fla. 1st DCA 1991), and pre-termitting discussion of the other objections to the amendment, at least some of which may also be very substantial — the Department erroneously declared the amendment “in compliance” under section 163.3184(l)(b), Florida Statutes (1995). Its decision to that effect is therefore reversed with directions to disapprove the amendment.